Case 2:20-cv-00455-RAJ-RJK Document 68 Filed 12/23/20 Page 1 of 7 PageID# 479


                                                                                                      FILED

                        IN THE UNITED STATES DISTRICT COURT                                       DEC 2 3 2020
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                            Norfolk Division                                CLtHK, U.S. DiS TRICT COURT
                                                                                                    NQRFni k- \;a

LISA PIERUCCI,individually and
on behalf of all others similarly situated,

               Plaintiff,

V.                                                                   CIVIL ACTION NO.2:20-cv-455

HOMES.COM,INC.,

               Defendants.


                            MEMORANDUM OPINION AND ORDER

       Before the Court is Homes.corn's ("Homes" or "Defendant") Motion to Dismiss' under

Federal Rule of Civil Procedure 12(b)(6). ECF No. 45. The Court finds that a hearing is not

necessary. Having reviewed the parties' filings, this matter is ripe for judicial determination. For

the following reasons, Defendant's Motion to Dismiss is GRANTED. PlaintifTs Complaint is

DISMISSED without prejudice and Granted Leave to Amend.

                      I.     FACTUAL AND PROCEDURAL HISTORY

       The following facts taken from Lisa Pierucci's ("Pierucci" or "Plaintiff') Complaint are

considered true and cast in the light most favorable to Pierucci. ECF No. 1; see also. Adams v.

Bain,697 F.2d 1213,1219(4th Cir. 1982).

        Homes.com is a real estate website that generates leads for listings for real estate agents

and markets its leads through text messages. Id. at [flf 5-6. On February 27.2020. Pierucci received

an unsolicited text message on her cellphone from Homes. Id. at if 7. The message was addressed

specifically to Plaintiff and stated:




       ' On November 19, 2020, Defendant filed an additional Motion to Dismiss for Failure to Slate a Claim
       without leave of Court. ECF No. 58. Therefore, this motion is denied as improper and moot.
Case 2:20-cv-00455-RAJ-RJK Document 68 Filed 12/23/20 Page 2 of 7 PageID# 480




              Hi Lisa, this is Dion with Homes.com. I hope a text is ok. I'm looking for
       an agent to pick up the openings we have in your county and surrounding areas to
       work every pre-screened buyer/seller lead coming through. We're currently doing
       30% OFF on ANY zip codes, to help agents get a head start on preparing for the
       upcoming season. Let's compare Homes.com prices to what you are currently
       doing. What zip codes/areas do you like targeting?

       Id. Plaintiffdid not consent to Homes contacting her in any way. Id. at If 8. Plaintiff alleges

that the text message was a nuisance that "aggravated [her], wasted her time, invaded her privacy,

diminished the value of the cellular services she paid for, caused her to temporarily lose the use

and enjoyment of her phone, and caused wear and tear to her phone's data, memory, software,

hardware,and battery components."Id. at f 9.

       On March 4, 2020, Plaintiff initiated a class action lawsuit in the United States District

Court for the District of Arizona. ECF No. 1. Plaintiff alleges that Defendant violated the

Telephone Consumer Protection Act, 47 U.S.C. § 227 ("TCPA"), on behalf of herself and a

putative nationwide class. Id. at T[T1 13-14. Plaintiff seeks to certify a class of"all persons" who

received unsolicited text messages similar to Plaintiff and alleges that Homes.com "sent

substantively identical unsolicited text messages en masse to the cellular telephone numbers of

thousands of consumers." Id. at ^ 11. Plaintiff seeks a maximum of $1,500 in damages for each

time Homes sent these unsolicited text messages. On June 8, 2020, Defendant was granted a

motion to transfer venue to the Eastern District of Virginia. ECF Nos. 13, 37. On September 11,

2020 the case was transferred to the United States District Court for the Eastern District of

Virginia. ECF No.38. On September 29,2020, Defendant filed the instant motion to dismiss. ECF

No. 45. Defendant also filed a Motion to Stay Defendant's motion to Stay Proceedings Pending

Supreme Court's Decision in Facebook v. Duguid as well as a Motion to Strike Class Definition.

ECF Nos.44,46. On October 13,2020,Plaintiffresponded in opposition to all three motions. ECF

Nos. 50, 51, 52. On October 19,2020, Defendant replied. ECF Nos. 53, 54,55.
Case 2:20-cv-00455-RAJ-RJK Document 68 Filed 12/23/20 Page 3 of 7 PageID# 481




                                  11.      LEGAL STANDARD


    Federal Rule of Civil Procedure 12(b)(6) provides for dismissal of actions that fail to state a

claim upon which relief can be granted. The United States Supreme Court has stated that in order

"[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to 'state a claim to relief that is plausible on its face.'" Ashcroft v. Iqbal, 556 U.S. 662,678

(2009)(quoting Bell All. Corp. v. Twombly. 550 U.S. 544, 570 (2007)). Specifically, "[a] claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged." Id. at 678. Moreover,

at the motion to dismiss stage, the court is bound to accept all of the factual allegations in the

complaint as true. Id. However, "[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice." Id. Assessing the claim is a "context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense." Id. at 679.)). In considering a Rule 12(b)(6) motion to dismiss, the Court cannot consider

"matters outside the pleadings" without converting the motion to a summary Judgment. Fed. R.

Civ. P. 12(d). Nonetheless, the Court may still "consider documents attached to the complaint...

as well as those attached to the motion to dismiss,so long as they are integral to the complaint and

authentic." Sec'y ofState for Defence v. Trimble Navigation Ltd., 484 F.3d 700, 705 (4th Cir.

2007);see also Fed. R. Civ. P. 10(c).

                                        III.   DISCUSSION


A. Subject Matter Jurisdiction and Choice of Law

    As an initial matter, the Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332.

Plaintiff alleges that Defendant violated the Telephone Consumer Protection Act,47 U.S.C. § 227

("TCPA"). Accordingly, Plaintiffs claim necessarily turns on the Court's construction and
Case 2:20-cv-00455-RAJ-RJK Document 68 Filed 12/23/20 Page 4 of 7 PageID# 482




interpretation of the TCPA. The law is well-established that "'where the vindication of a right

under state law necessarily turn[s] on some construction of federal law,' the claim arises under

federal law and thus supports federal question jurisdiction under 28 U.S.C. § 1331." North

Carolina v. Alcoa Power Generating, Inc., 2017 U.S. App. LEXIS 8226, at*10 (4th Cir. 2017)

(qxioling Franchise Tax Bd. v. Constr. Laborers Vacation Tr.forS. Co/.,463 U.S. 1,9, 103 S. Ct.

2841, 77 L. Ed. 2d 420 (1983)). Therefore, the Court has sufficient basis for federal question

jurisdiction.

B. Count I: Telephone Consumer Protection Act

    The TCPA prohibits the making of a call to a cell phone in the following circumstances:

   (1)Prohibitions
   (b)It shall be unlawful for any person within the United States, or any person outside the
    United States if the recipient is within the United States—
   (A)to make any call (other than a call made for emergency purposes or made with the prior
   express consent ofthe called party) using any automatic telephone dialing system or an
       artificial or prerecorded voice—
       (i) to any emergency telephone line (including any "911" line and any emergency line ofa
       hospital, medical physician or service office, health care facility, poison control center, or
       fire protection or law enforcement agency);
       (ii) to the telephone line ofany guest room or patient room ofa hospital, health care facility,
        elderly home,or similar establishment; or
       (iii) to any telephone number assigned to a paging service, cellular telephone service,
       specialized mobile radio service, or other radio common carrier service, or any service for
       which the called party is charged for the call, unless such call is made solely to collect a
       debt owed to or guaranteed by the United States;

47 U.S.C.A. § 227. The robocall restriction^, as implemented by the Federal Communications

Commission, bars both automated voice calls and automated text messages. See In re Rules and

Regulations Implementing the Telephone Consumer Protection Act of1991,18 FCC Red. 14014,



       - Recently,on July 6,2020,the United States Supreme Court held that the exception to the TCPA's restriction
       on automated calls or 'Yobocalls" to cell phones, for the collection of debts owed to or guaranteed by the
       federal government, violated the First Amendment because it impennissibly favored debt-collection speech
       over political and other speech. However, the Court severed the government-backed debt exemption)and left
        the remainder of the autodialer restriction intact. See Barr »>. Am. As.s'n ofPoliiical Considtatus, Inc, 140 S.
        Ct. 2335, 207 L. Ed. 2d 784(2020).
Case 2:20-cv-00455-RAJ-RJK Document 68 Filed 12/23/20 Page 5 of 7 PageID# 483




14115(2003). The TCPA Imposes severe penalties of up to $1,500 per violation or three times the

actual monetary losses for violating the robocall restriction. The elements ofa TCPA claim are: 1)

a call; 2) without consent; 3) placed via an ATDS. See 47 U.S.C. § 227. The TCPA defines an

ATDS as "equipment which has the capacity ...(A)to store or produce telephone numbers to be

called, using a random or sequential number generator; and (B) to dial such numbers." Id. §

227(a)(1). While the United States Court of Appeals for the Fourth Circuit has not addressed the

issue of defining an ATDS, federal courts across the country are divided on its definition.^ The

United States Supreme Court is currently resolving these circuit splits in Duguid v. Facebook Inc.,

926 F.3d 1146(9th Cir. 2019),pel.for cert, granted. No. 19-511.

        While there remains a question about the definition of an ATDS,the Court need not reach

this question to adjudicate the instant motion. The Court finds that Plaintiff has not pleaded

sufficient facts to allow the Court to draw a reasonable inference that the Defendant used an ATDS.

See Francis v. Giacomelli, 588 F.3d 186, 193(4th Cir. 2009)('"To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to 'state a claim to relief that is

plausible on its face.'"(quoting Ashcroft v. Uibal, 556 U.S. 662, 678 (2009)). Notably, the Court

finds that Plaintiffs Complaint makes conclusory allegations that Defendant used an ATDS but

does not provide sufficient facts to support this allegation. See DIRECTV. Inc. v. Pernites, 200

Fed.Appx. 257,258(4th Cir. 2006)(holding that "...a defendant is not held to admit facts that are

not well-pleaded or to admit conclusions of law."(internal citation omitted).

       In the Complaint, Plaintiff alleges that Defendant sent her "text messages using an


      'The Second, Sixth and Ninth Circuits have defined an ATDS as any system that stores numbers and calls
      them "automatically." See Maries v. Cnmcti San Diego, LLC.904 F.3d 1041, 1053 (9th Cir. 2018); Duran v.
      La Boom Disco, Inc., 955 F.3d 279, 290(2d Cir. 2020); Allan Pa. Higher Educ. Assistance Agency, No.
        19-2043,2020 U.S. App. LEXIS 23935. at * 14(6th Cir. July 29.2020). On the other hand,the Third,Seventh
       and Eleventh Circuits have found that an ATDS requires random or sequential number generation.
       Dominguez v. Yahoo, Inc., 894 F.3d 116, 121 (3d Cir. 2018); Gadethak v. AT&TServs.,950 F.3d 458,469
       (7th Cir. 2020); Glasser v. Hilton Grand Vacations Co., LLC,948 F.3d 1301, 1309-10(I Ith Cir. 2020).
Case 2:20-cv-00455-RAJ-RJK Document 68 Filed 12/23/20 Page 6 of 7 PageID# 484




automatic telephone dialing system." ECF No. 1 at f 8. However, the Complaint only identifies a

single instance, on February 27, 2020, when Plaintiff received an unsolicited text message. ECF

No. 1 at [f 7. The text message she received states:

              Hi Lisa, this is Dion with Homes.com. I hope a text is ok. I'm looking for
       an agent to pick up the openings we have in your county and surrounding areas to
       work every pre-screened buyer/seller lead coming through. We're currently doing
       30% OFF on ANY zip codes, to help agents get a head start on preparing for the
       upcoming season. Let's compare Homes.com prices to what you are currently
       doing. What zip codes/areas do you like targeting?

       Id. The Court finds that this text message, on its own, does not support the allegation that

Defendant used an ATDS to send Plaintiff various text messages. Rather, the text message could

plausibly support the reasonable inference that Defendant did not use an ATDS because the text

message is addressed specifically to Plaintiff, identifies a specific sender, "Dion," and includes

information about buying/selling homes in Plaintiff's area. See, Thomas-Lawson v. Koons Ford of

Baltimore, Inc., No. CV SAG-19-3031, 2020 WL 1675990, at *4 (D. Md. Apr. 6, 2020)

(Dismissing TCPA claim because "the single text message included in her Complaint is ... highly

personalized and not generic. It includes Plaintiffs first name, and specific information....").

       Additionally, the Complaint made the conclusory allegation, and argument, that

"Homes.com,or a third party acting on its behalf, utilized an automatic telephone dialing system;

hardware and/or software with the capacity to store or produce cellular telephone number to be

called, using a random or sequential number generator, or to dial telephone numbers from

preloaded lists." ECF No. 1 at ff 10. The Court similarly finds that this statement is conclusory

because it merely states that Defendant used an ATDS but does not provide any supporting facts

for the Court to draw a reasonable inference. Moreover, Plaintiff alleges that it is "...evident from

the circumstances surrounding the text message, including the text message's commercial and

generic content, that the text message was unsolicited, and that the text message was sent from a
Case 2:20-cv-00455-RAJ-RJK Document 68 Filed 12/23/20 Page 7 of 7 PageID# 485




landline phone number." Id. However, ihe Court finds that it is ml evident on the basis of the

complaint that Defendant was using an ATDS because there is a lack of sufficient facts to support

a reasonable inference that PlaintifTs number was autodialed or that Defendants used an ATDS.

See Worsham v. Travel Options, Inc., No..IK.B-14-2749, 2016 WL 4592373, at *1 (D. Md. Sept.

2, 2016), ajfd,678 F. App'x 165 (4th Cir. 2017)(finding similarly that a plaintiff failed to show

entitlement to relief for TCPA claim where plaintiff"made bare, conclusional [^/c] allegations"

that defendants used an ATDS.").

        Therefore, Plaintiff provided a "[tjhreadbare rccital[] of(he elements of a cause of action,

supported by mere conclusoty statements, [which does not] siilTice." Iqba! 556 U.S. at 678

(2009). The principle that a court must accept as true all ofthe complaint's allegations only applies

to factual allegations; legal conclusions couched as factual allegations need not be accepted as

binding. Id. Further, a court need not accept "unwarranted inferences, unreasonable conclusions,

or arguments." United States ex rel Oberg v. Pa. Higher Educ. A.s.sistance Agency, 745 F.3d 131,

136 (4th Cir. 2014).

                                    IV.    CONCLUSION


    Based on the foregoing reasons. Defendant's Motion to Dismiss. ECF No. 45, is GRANTED.

Plaintiffs Complaint is DISMISSED without prejudice. Plaintiff is GRANTED Leave to

Amend the Complaint within fifteen (15) days from the date of this order. The Court also

DISMISSES as Moot Defendant's Motion to Stay Proceedings Pending Supreme Court's Decision

in Facehookv. Diigiiidas well as the Motion to Strike Class Definition. ECF Nos. 44,46.

        The Court DIRECTS the Clerk to provide a copy of this Order to the parties.

IT IS SO ORDERED.


Norfolk. Virginia
December         2020                                             RaymondA.'Jackson
                                                                  United States Distnct Judge
